Title: From James Madison to John Armstrong, 16 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 16. 1814
        
        Note to Secy. of War, on Gaines lette⟨r⟩ of Aug: 7.
        It ought certainly to be at the discretion of Gaines to cross the Niagara. This may be made prudent by large re-inforcemts. to the Enemy, even after receivg 2000 from Izard’s army. Buffalo & Black rock must also claim his attention; whilst the Enemy are placed so conveniently for enterprizes agst. them.
        If Izard should be unable by leaving a force on the St. Laurence, to obstruct the reinforcements destined to Kingston & upwards, it wd. seem that he ought to move all that can be spared from Champlain to Sacket’s harbour; the residue, after sending 2000 to Gaines, may make that place secure, & be ready for any offensive operation concerted with Chaun[c]y. Sacketts Harbour being the rendevous of the naval force, & the starting point for joint operations, a disposeable land force there must be always advantageous when we have the command of the Lake or the prospect of it. T.O.
        Let Cunningham be disposed of as suggested by Col. Brady.
      